I agree with my associates in most of what is said in the opinion and concur in the decree, but disagree with them as to the necessity *Page 310 
for the interpretation of the facility of payment clause, which seems to me to be very plain and clear, and to confer upon the insurance company the right, or the option, of paying to any one within the limits mentioned in the clause. I do not see how there could be any question of bad faith on the part of an insurer who pays the avails of the policy in accordance with the letter of the contract of insurance. Whether the discretion vested in the insurer by such a clause, in permitting it to make payment to one out of such a large group of persons as is comprehended by the phrase "relative by blood," or "connection by marriage" of the insured, or, "to any other person appearing to said Company to be equitably entitled to the same by reason of having incurred expense on behalf of the insured, or for his or her burial," is a matter which concerns only those who entered into the contract, since it is conceded that the clause under consideration violates no principle of public policy.
"All things that are not forbidden by law, may legally become the subject of or the motive for contracts. * * *" R. C. C. art. 1764.
The best method of determining the intention of parties to a contract is by a consideration of the contract itself, and, if it be found to be without ambiguity, there is no need to resort to canons of construction. The phraseology of the clause under consideration is very plain and confers the privilege upon the insurer of paying any one of a number of persons to facilitate it in the discharge of its obligation under the contract. If there had been any intention to qualify this privilege in any way, the purpose would have been reflected in the language employed.